DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the amendment filed 12/23/2020.  Claims 1-25 are currently pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/25/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7-11 and 16-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BORTOLOZZO et al. (US 2016/0031527 A1).



Regarding claim 2, BORTOLOZZO et al. discloses the electronic controller (16) is configured to switch from the first control state to the second control state upon determining the human drive force becomes greater than or equal to a first prescribed value and a value related to an amount of change in the human drive force becomes greater than or equal to a second prescribed value, the human drive force including at least one of the rotational speed of the crank (see paragraph [0147], “rotation 

Regarding claim 7, BORTOLOZZO et al. discloses the electronic controller (16) is configured to switch from the second control state to the first control state upon determining the shift operating unit is operated while in the second control state (see paragraph [0212], “temporary priority of manual gearshifting requests”).

Regarding claim 8, BORTOLOZZO et al. discloses the electronic controller (16) is configured to switch from the second control state to the first control state in accordance with a parameter related to at least one of time, distance, position, speed, and the rotational speed of the crank while in the second control state (see paragraph [0212], “automatic control…in background”, “transmit the auto-generated gearshifting requests…only when the conditions…become critical”).  Note, when conditions are no longer “critical” the controller of BORTOLOZZO et al. switches back to the first control state, i.e. semi-automatic control with manual gearshifting.

Regarding claim 9, BORTOLOZZO et al. discloses the electronic controller (16) is configured to control a notification unit (30, 31) to notify the rider that the switch has been made in the control state of the transmission.

Regarding claim 10 as best understood, BORTOLOZZO et al. discloses a human-powered vehicle control device (see Figs. 1-5) comprising: an electronic controller (16) that is configured to control a 

Regarding claim 11, BORTOLOZZO et al. discloses the electronic controller (16) is configured to switch from the third control state to the fourth control state upon determining the human drive force becomes greater than or equal to a first prescribed value and a value related to an amount of change in the human drive force becomes greater than or equal to a second prescribed value, and the human drive force includes at least one of the rotational speed of the crank, a torque of the human drive force, and a work rate of the human drive force (see paragraph [0242]).



Regarding claim 17, BORTOLOZZO et al. discloses the electronic controller (16) is configured to switch from the fourth control state to the third control state upon determining a shift operating unit has been operated to change the ratio while in the fourth control state (see paragraph [0249], “occasionally by a cyclist”).

Regarding claim 18, BORTOLOZZO et al. discloses the electronic controller (16) is configured to switch from the fourth control state to the third control state in accordance with a parameter related to at least one of time, distance, position, speed, and the rotational speed of the crank while in the fourth control state. (See paragraphs [0229]-[0242] and note the different parameters associated with the various modes; paragraphs [0248]-[0264] which provide mode/gearshift switching control strategies associated with said parameters)

Regarding claim 19, BORTOLOZZO et al. discloses a storage unit (17), which changeably stores the switching condition.

Regarding claim 20, BORTOLOZZO et al. discloses a human-powered vehicle control device (see Figs. 1-5) comprising: an electronic controller (16) configured to control a transmission that changes a 

Regarding claim 21, BORTOLOZZO et al. discloses the electronic controller (16) is configured to switch from the sixth control state to the fifth control state in accordance with a parameter related to at least one of time, distance, position, speed, and the rotational speed of the crank (see paragraph [0147], “rotation cadence”) while in the sixth control state.



Regarding claim 23, BORTOLOZZO et al. discloses the electronic controller (16) is configured to switch from a ninth control state to the seventh control state in accordance with at least one of a human drive force that is input to the human-powered vehicle, a rider's posture, an attitude of a vehicle body of the human-powered vehicle, a force applied to a handle of the human-powered vehicle, and the travel state of the human-powered vehicle, and the electronic controller is configured to control the transmission to change the ratio in accordance with the operation of the shift operating unit while in the ninth control state (see paragraph [0212], “transmit the auto-generated gearshifting requests…only when the conditions…become critical for the safety of the cyclist”; note BORTOLOZZO et al. provides for different automatic gear-shift trigger events which correspond to the seventh and ninth control states, e.g. power, performance index, etc.).

Regarding claim 24, BORTOLOZZO et al. discloses the ninth control state is a same control state as the eighth control state (see paragraph [0212], “transmit the auto-generated gearshifting requests…only when the conditions…become critical for the safety of the cyclist”).

Regarding claim 25, BORTOLOZZO et al. discloses the prescribed ratio is either a largest ratio or a smallest ratio that the transmission can obtain (see paragraph [0212], “priority of manual gearshifting requests”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 4, 6, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over BORTOLOZZO et al (US 2016/0031527 A1).
Regarding claims 4, 6, 13 and 15, BORTOLOZZO et al. discloses the human-powered vehicle control device of claims 1 and 10, described in detail above, including switching control states when rider effort is determined to be greater than a predetermined threshold based on various sensors (see paragraph [0013], “to optimize the cyclist’s performance”; paragraph [0150], “other sensors may also be provided”; and detailed rejections of claims 1 and 10 described in detail above).  However, BORTOLOZZO et al. does not explicitly disclose using thresholds for a roll angle of the vehicle body or an acceleration of the vehicle to determine when to switch control states for the disclosed invention.
BORTOLOZZO et al. does disclose in paragraphs [0009] and [0010] that it is known to use sensors such as a “clinometer” and to determine “acceleration” in order to “generate a control signal” and make “decisions on gearshifting”.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to use roll angle or acceleration as signal inputs to the control system of BORTOLOZZO et al. for determining when to switch control states, since the simple substitution of one means for determining a rider effort for an equivalent other means for determining a rider effort yields predictable results.

Claims 3, 5, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over BORTOLOZZO et al. (US 2016/0031527 A1) in view of CHEN et al. (US 2016/0297496 A1).
Regarding claims 3, 5, 12 and 14, BORTOLOZZO et al. discloses the human-powered vehicle control device of claims 1 and 10, described in detail above, including switching control states when 
CHEN et al. discloses in paragraphs [0047], [0048], [0050] and [0051] that it is known to use sensors to determine “sitting” or “sprint” position and to determine “weight” or force on a “handlebar” in order to generate a control signal indicative of rider effort (see Fig. 6B)  to control a function of the bicycle.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to use a rider’s posture or force applied to a vehicle handle as signal inputs to the control system of BORTOLOZZO et al. for determining when to switch control states, since the simple substitution of one means for determining a rider effort for an equivalent other means for determining a rider effort yields predictable results.

Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments concerning a “switching condition”, it is noted that the rejections set forth in this and the prior Office Action do not rely on using element 86 to switch between modes 82 and 84 (as characterized by Applicant, e.g. page 14, lines 11-22).  Instead, the rejections rely upon Bortolozzo’s disclosure that while in “MANUAL PRIORITY” mode 82, there is a first control state consisting of the manual control portion and a second control state consisting of the automatic control portion (see paragraph [0212]).  Bortolozzo discloses that the controller will “transmit the auto-generated gearshifting requests…only when the conditions…become critical for the safety of the cyclist” .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN YOUNG whose telephone number is (571)272-4781.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



EDWIN YOUNG
Primary Examiner
Art Unit 3659

/Edwin A Young/Primary Examiner, Art Unit 3659